Court of Appeals
                           Sixth Appellate District of Texas

                                   JUDGMENT


Joshua Wayne Zachary, Appellant                       Appeal from the 294th District Court of
                                                      Van Zandt County, Texas (Tr. Ct. No.
No. 06-13-00253-CR          v.                        CR11-00159). Opinion delivered by Chief
                                                      Justice Morriss, Justice Carter and Justice
The State of Texas, Appellee                          Moseley participating.

        As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to strike the court-
appointed attorney’s fees, and the trial court’s withdrawal order is modified to show total costs,
fee, fines, and restitution of $5,643.00, rather than $6,993.00. As modified, the judgment of the
trial court is affirmed.
        We note that the appellant, Joshua Wayne Zachary, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED MAY 15, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk